Citation Nr: 0901037	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  02-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2004 the Board remanded the claim 
for further development, including a VA examination, which 
was conducted in August 2005.  In February 2006 the Board 
denied the claim and the veteran subsequently appealed to the 
United Stated Court of Appeals for Veterans Claims (Court).  
In an April 2008 memorandum decision the Court vacated the 
February 2006 Board decision and remanded the appeal to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2008 decision the Court found that the August 
2005 VA examination report was inadequate because the 
examiner did not provide a specific opinion concerning the 
approximate date of clinical onset of the veteran's 
schizophrenia as per the instructions given to him by the 
January 2004 Board Remand.  As a result the Court vacated the 
Board's decision and instructed the Board to "provide the 
appellant with a VA examination by an appropriate specialist 
to determine the nature and etiology of his psychiatric 
condition as required by the January 2004 Board remand 
order."  As VA examinations are arranged by the Agency of 
Original Jurisdiction, the Board must in turn remand the 
claim to the RO.  On Remand the examiner should review all 
potentially pertinent information of record pertaining to the 
etiology of the veteran's psychiatric illness including the 
September 1969 separation examination, treatment records from 
1985 to 1993 (which provide some limited information on the 
veteran's past psychiatric history), an April 1999 VA 
psychiatric opinion, indicating that the veteran's 
schizophrenia was most likely  present when the veteran was 
in the military, a June 1999 VA psychiatric opinion, 
indicating that the veteran's psychotic symptoms had been 
present since service, and the August 2005 VA examination 
report.  

Also, the veteran's September 1969 separation examination 
contains a finding by the examiner of "antisocial 
personality" and the veteran has reported that he underwent 
a mental health examination prior to separation from service.  
Documentation of such an examination is not present in the 
service medical records obtained by the RO.  The Board notes, 
however, that if such an examination took place, it is quite 
possible that the examination report was filed separately 
from the rest of the veteran's other service medical records.  
Accordingly, on remand the RO should specifically attempt to 
obtain any available mental health examination reports from 
around the time of separation.  

Additionally, documentation of May 1980 proceedings to amend 
the character of the veteran's discharge show that he was 
tried by general Court Martial on March 4, 1969, for assault 
with a dangerous weapon and was subsequently sentenced on May 
19, 1969, to six months hard labor and reduction to the rank 
of private.  The claims file, however, does not contain 
records from the actual proceedings or other records 
documenting the incident that led to the Court Martial 
proceedings.  As these records may also contain evidence 
pertinent to the veteran's mental health during his time in 
service, an effort to obtain such records should be made, 
along with an effort to obtain any other outstanding 
personnel records. 

Further, at the August 2005 VA psychiatric examination, the 
examiner indicated that in 1985 a psychiatrist had noted that 
the veteran had been prescribed Navane and Cogentin at some 
time while he was in prison.  The examiner also noted that 
the veteran had been in prison from 1971 to 1974 and again 
from 1977 to 1984 but that the prison records were not in the 
claims file.  As records showing that the veteran received 
psychiatric treatment in prison sometime prior to 1985 would 
be highly pertinent to the instant claim, on Remand the RO 
should make reasonable efforts to obtain such documentation.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for psychiatric 
disability from July 2005 to the present 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified. 

2.  The RO should attempt to obtain, from 
any applicable source, all available 
records of mental hygiene, mental health, 
psychological or psychiatric evaluation or 
treatment, the veteran received during 
service.  

3.  The RO should obtain the veteran's 
complete personnel file.  The RO should 
also attempt to obtain, from any 
applicable source, any additional 
available records relating to the March 4, 
1969, General Court Martial Proceedings 
involving the veteran for assault with a 
dangerous weapon and the subsequent 
sentencing of the veteran on May 19, 1969. 

4.  With the veteran's cooperation, the RO 
should attempt to obtain any available 
records from the Texas Department of 
Corrections pertaining to the veteran's 
periods of incarceration between 1971 and 
1985 including any documentation of mental 
health/psychiatric treatment and any 
accounts of the circumstances surrounding 
the criminal offenses committed by the 
veteran.

5.  The RO should arrange for a VA 
examination by an appropriate specialist 
other than the psychiatrist who performed 
the August 2005 VA examination to 
determine the nature and etiology of the 
veteran's current psychiatric disability.  
The veteran's claims folder should be 
reviewed by the examiner in conjunction 
with the examination, including the 
service medical records, any pertinent 
personnel records, any pertinent records 
pertaining to the veteran's incarceration 
from 1971 to 1985, mental health treatment 
records from 1985 to 1993, April 1999 and 
June 1999 medical opinions pertaining to 
the etiology of the veteran's current 
mental health disability, and the August 
2005 VA examination report, mental health 
treatment records from 1993 forward and 
any other pertinent information of record.  
The examiner should then provide an 
opinion as to the approximate date of 
clinical onset of the veteran's 
psychiatric disability and an opinion as 
to whether such disability is at least as 
likely as not (i.e. a 50 percent chance or 
greater) related to the veteran's military 
service.  The examiner should explain the 
rationale for the opinions given and 
should provide the opinions even if they 
require resort to speculation.  

6.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

